Title: To Thomas Jefferson from Richard Brown, 23 September 1807
From: Brown, Richard
To: Jefferson, Thomas


                        
                            Sir
                            
                            Louisville Ky. Septr. 23rd 1807.
                        
                        I take the liberty of enclosing you a copy of my inaugural dissertation, which in some interval of leisure
                            from business you may not find it disagreable to peruse.
                        I had the honour of calling on you last july and presenting you a letter from Dr Benjamin Rush. You were
                            good enough at that time to give me some advice with respect to a proper place for establishing myself in the practice of
                            my profession. Agreably to that advice I have descended the Ohio, and settled in this town in preference to proceedings as
                            far as Natchez or New Orleans. I flatter myself I shall have no reason to regret the choice. 
                  With much respect I am Sir yr
                            obt Servt.
                        
                            Richard Brown
                            
                        
                    